Citation Nr: 0618677	
Decision Date: 06/26/06    Archive Date: 06/30/06	

DOCKET NO.  03-30 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left plantar 
fasciitis. 

2.  Entitlement to service connection for a low back 
disability. 

3.  Entitlement to an initial compensable evaluation for 
right plantar fasciitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to November 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

For reasons which will become apparent, the issues of service 
connection for a low back disability and an increased initial 
evaluation for right plantar fasciitis are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

Left plantar fasciitis is not shown to have been present in 
service, or at any time thereafter.


CONCLUSION OF LAW

Left plantar fasciitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in correspondence of July 2002, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim for service connection, 
as well as what information and evidence should be submitted 
by him, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession pertaining to his 
claim.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an August 2003 Statement 
of the Case (SOC).  These documents provided him with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, he was also specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
outpatient treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board wishes to make it clear that it has reviewed all of 
the evidence in the appellant's claims file, which includes:  
his contentions, including those raised at a Travel Board 
hearing in June 2004; service medical records; private 
medical records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show with respect to each 
claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks service connection for left 
plantar fasciitis.  In that regard, service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§1110, 1131 (West 2002).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the present case, service medical records are entirely 
negative for history, complaints, or abnormal findings 
indicative of the presence of chronic left plantar fasciitis.  
As of the time of a service separation examination in October 
1999, the veteran's left foot was entirely within normal 
limits, and no pertinent diagnosis was noted.  While at the 
time of a VA foot examination in August 2002, the veteran 
exhibited symptoms consistent with right plantar fasciitis 
(for which service connection is already in effect), there is 
no indication that, at the time of that examination, the 
veteran suffered from chronic left plantar fasciitis.  Even 
assuming, for the sake of argument, that, at the time of the 
examination in question, the veteran did exhibit certain 
symptoms of left plantar fasciitis, there is no indication 
that such pathology had its origin during his period of 
active military service.  Under the circumstances, the 
veteran's claim of service connection for left plantar 
fasciitis must be denied.


ORDER

Service connection for left plantar fasciitis is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a chronic low back disability, as well 
as an initial compensable evaluation for service-connected 
right plantar fasciitis.  In pertinent part, it is argued 
that the veteran's current low back symptomatology had its 
origin during his period of active military service.  The 
veteran additionally contends that current manifestations of 
his service-connected right plantar fasciitis are more severe 
than presently evaluated, and productive of a greater degree 
of impairment than is reflected by the noncompensable 
schedular evaluation now assigned.

In that regard, a review of the record discloses that, on a 
number of occasions in service, the veteran received 
treatment for certain low back complaints.  In point of fact, 
during the course of an outpatient evaluation in August 1996, 
the veteran was felt to be suffering from musculoskeletal 
strain with symptoms radiating to the lower lumbar and sacral 
dermatomes.  While on service separation examination in 
October 1999, there was no documented evidence of chronic low 
back pathology, private magnetic resonance imaging in August 
2000 (less than 1 year following the veteran's discharge from 
service) was consistent with bilateral neuroforaminal 
narrowing at the level of the 4th and 5th lumbar vertebrae 
secondary to facet hypertrophy, as well as mild to moderate 
spinal canal stenosis and moderate bilateral neuroforaminal 
narrowing at the level of the 5th lumbar vertebra and 
1st sacral segment secondary to disc protrusion and facet 
arthropathy.

The Board observes that, at the time of a VA orthopedic 
examination in August 2002, the veteran was found to be 
suffering only from subjective pain, with no objective 
evidence of back pathology.  Significantly, this is in direct 
contradiction to the aforementioned results of magnetic 
resonance imaging.  Moreover, during the course of a hearing 
before the undersigned Veterans Law Judge in June 2004, the 
veteran claimed to have received treatment for various back 
problems not only from a private physician, but from the VA 
Medical Center located in Miami, Florida.  At the present 
time, records of such treatment are not a part of the 
veteran's claims folder.

In light of the aforementioned, the Board is of the opinion 
that an additional VA examination would be appropriate prior 
to a final adjudication of the veteran's claim for service 
connection for a chronic low back disability.  The Board will 
additionally attempt to obtain those VA and private treatment 
records referred to at the time of the veteran's hearing in 
June 2004.

Turning to the issue of an initial compensable evaluation for 
service-connected right plantar fasciitis, the Board notes 
that the veteran's most recent VA examination for 
compensation purposes was conducted in August 2002, almost 4 
years ago.  Moreover, while prior to the September 2002 
rating decision granting service connection for right plantar 
fasciitis, the veteran was furnished with a VCAA duty to 
notify/assist letter, that letter encompassed only the 
requirements for establishing service connection, and not 
those governing claims for increased ratings.  To date, the 
veteran has yet to be provided with VCAA-complying notice 
with respect to his claim for an initial compensable rating 
for service-connected right plantar fasciitis.  Accordingly, 
the case must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to include an explanation 
as to the type of evidence needed to establish both a 
disability rating and an effective date.  See Dingess, supra; 
see also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006).

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file, 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) are fully complied with and 
satisfied with respect to the claim for 
an increased rating for right plantar 
fasciitis.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating, as well as an effective date for 
any increase for the claim on appeal, as 
outlined the by United States Court of 
Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2002, and 
specifically including any and all 
records of treatment of the veteran by a 
Dr. Gonzalez Comacho, should be obtained 
and incorporated in the claims folder.  
The RO should additionally attempt to 
obtain any and all records of treatment 
of the veteran at the VA Medical Center 
located in Miami, Florida.  All such 
records obtained should be included in 
the veteran's claims folder.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran should be informed 
of any such problem.

3.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his claimed 
low back disability, and the current 
severity of his service-connected right 
plantar fasciitis.  The RO is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notification(s) must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claims.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies (to include 
radiographic studies and magnetic 
resonance imaging) should be performed.

Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from a chronic low back 
disability (to include osteoarthritis of 
the lumbosacral spine), and, if so, 
whether that disability as likely as not 
had its origin during the veteran's 
period of active military service, or 
within the first year following service 
discharge.  The examiner should, 
additionally, specifically comment 
regarding the severity of the veteran's 
service-connected right plantar 
fasciitis, to include any and all 
limitation of range of motion, as well as 
functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  The examiner 
should also discuss factors associated 
with disability, such as objective 
indications of pain on pressure or 
manipulation.  Finally, the examiner 
should inquire as to whether the veteran 
experiences flare-ups associated with his 
service-connected right plantar 
fasciitis.  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such flare-ups 
should be described.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for a chronic low back 
disability and an initial compensable 
evaluation for right plantar fasciitis.  
If the benefits sought on appeal remain 
denied, the veteran should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of a 
Statement of the Case in August 2003.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


